           Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 1 of 13



1    David H. Krieger, Esq.
2
     Nevada Bar No. 9086
     Shawn W. Miller, Esq.
3    Nevada Bar No. 7825
4
     HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
5    Henderson, NV 89123
6
     Phone: (702) 880-5554
     FAX: (702) 385-5518
7    dkrieger@hainesandkrieger.com
8
     smiller@hainesandkrieger.com

9    Attorney for Plaintiff
     TERRENCE CLARK
10

11                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
12

13                                           :
     TERRENCE CLARK,                         :
14                                             Civil Action No.: ______
                                             :
15                        Plaintiff,         :
           v.                                :
16
                                             :
17   ODIAGA AUTO SALES,                      :
                                               COMPLAINT
                                             :
18
                          Defendant.         :
19                                           :
                                             :
20

21
           For this Complaint, Plaintiff TERRENCE CLARK, by undersigned counsel,

22   states as follows:
23

24                                     JURISDICTION
25         1.     This action arises out of Defendant’s violations of the Telephone

26   Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) by negligently,
27

28
           Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 2 of 13



     knowingly, and/or willfully placing automated calls to Plaintiff’s cellular phone
1

2    without consent, thereby violating the TCPA.
3
           2.     This action is also brought under Nevada Revised Statutes Chapter
4
     598.0918 (“NRS 598”) and Nevada Revised Statutes Chapter 41.600 et seq. (“NRS
5

6    41.600”) for Defendant’s deceptive trade practices as further described herein.
7
           3.     Plaintiff also alleges common-law conversion, as a result of Odiaga’s
8
     unlawful repossession.
9

10         4.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 as
11   this action arises under the TCPA. Mims v. Arrow Fin. Serv., LLC, 132 S.Ct. 740
12
     (2012). The Court has supplemental jurisdiction to hear any and all state law
13

14   claims pursuant to 28 U.S.C. § 1367.

15         5.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) &
16
     (c) because Plaintiff resides within the District of Nevada, a substantial portion of
17

18
     the events or omissions giving rise to the claim occurred in this District, and

19   Defendant regularly conducts business in this District.
20
                                         PARTIES
21
           6.     Plaintiff makes the following allegations upon personal knowledge as
22

23   to Plaintiff and Plaintiff’s own acts and experiences, and, as to all other matters,
24
     upon information and belief, including investigation conducted by Plaintiff’s
25
     attorneys.
26

27

28
          Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 3 of 13



1          7.    Plaintiff TERRENCE CLARK (“Plaintiff”) is an adult individual
2
     residing in Las Vegas, Nevada.
3

4
           8.    Plaintiff is, and at all times mentioned herein was, a “person” as

5    defined by 47 U.S.C. § 153(39).
6
           9.    Defendant ODIAGA AUTO SALES (“Odiaga”) is doing business in
7

8
     Clark County, State of Nevada.

9          10.   Defendant is, and at all times mentioned herein was, a “person,” as
10
     defined by 47 U.S.C. § 153 (39).
11

12         THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
13
           11.   In 1991, Congress enacted the TCPA in response to a growing number
14
     of consumer complaints regarding certain telemarketing practices.
15

16         12.   The TCPA regulates, among other things, the use of automated
17
     telephone dialing systems.
18
           13.   47 U.S.C. § 227(a)(1) defines an automatic telephone dialing system
19

20   (“ATDS”) as equipment having the capacity –

21               (A) to store or produce telephone numbers to be called,
22               using a random or sequential number generator; and

23               (B)   to dial such numbers.
24
           14.   In Marks v. Crunch San Diego LLC, the Ninth Circuit noted that the
25

26
     statutory definition of an ATDS includes: “equipment which has the capacity—(1)

27

28
            Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 4 of 13



1    to store numbers to be called or (2) to produce numbers to be called, using a
2
     random or sequential number generator—and to dial such numbers automatically
3

4
     (even if the system must be turned on or triggered by a person)[.]” 1 The panel

5    clarified that “[c]ommon sense indicates that human intervention of some sort is
6
     required before an autodialer can begin making calls, whether turning on the
7
     machine or initiating its functions.” Id.
8

9           15.    Consumers have a right to revoke consent from receiving autodialed
10
     calls or prerecorded messages by using any reasonable method including orally or
11
     in writing. Gager v. Dell Fin. Servs., LLC, 12-2823, 727 F.3d 265, 2013 U.S. App.
12

13   LEXIS 17579, 2013 WL 4463305 (3d Cir. Aug. 22, 2013).
14
                    ALLEGATIONS APPLICABLE TO ALL COUNTS
15
            16.    On May 18, 2019, Plaintiff and Odiaga entered into a purchase
16

17
     agreement for a 2014 Ford Fusion (“Vehicle”). Plaintiff made a $100 deposit on

18   the Vehicle. Plaintiff took possession of the Vehicle on May 20, 2019.
19
            17.    Plaintiff financed $8,858.50 (“Loan”) through UNITED AUTO
20

21
     CREDIT (“United”) to pay for the Vehicle.               The Loan called for Plaintiff’s

22   monthly payments in the amount of $372.86 to commence June 17, 2019. The
23
     Loan also allowed a ten day grace period, and required Plaintiff to be at least 30
24
     days past due before the Vehicle could be repossessed.
25
        1
26         --- F.3d ----, 2018 WL 4495553, at *9 (9th Cir. Sept. 20, 2018). Consequently, the Court
     rejected appellee’s “argument that a device cannot qualify as an ATDS unless it is fully
27   automatic, meaning that it must operate without any human intervention whatsoever.” Id. at *9.

28
           Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 5 of 13



1           18.    On June 19, 2019, Plaintiff contacted United to inform it he would be
2
     late on his payment and made arrangements with United for the payment.
3

4
            19.    However, Odiaga called and texted Plaintiff June 20 regarding

5    Plaintiff’s payment on the Loan. Plaintiff contacted Odiaga to inform it he had
6
     already made arrangements with United regarding that month’s payments.
7

8
            20.    Upon information and belief, Odiaga employed an “automatic dialer”

9    as that term is defined in 47 USC § 227 (a)(1) in making all telephone calls and
10
     texts described herein.
11
            21.    Odiaga then called Plaintiff’s mother-in-law June 24 to demand
12

13   Plaintiff make a payment on the Loan.
14
            22.    On June 27 and July 2, Odiaga sent an employee to Plaintiff’s home to
15
     demand payment on the Loan.
16

17          23.    On July 8, 2019, Plaintiff made his first monthly payment on the
18
     Loan, of $188 to United.
19
            24.    On July 9, 2019, Plaintiff made another payment on the Loan, this
20

21   time $185, to United.
22
            25.    Notwithstanding these payments, Odiaga continued harassing Plaintiff
23
     in its debt collection efforts.
24

25          26.    On July 10, 2019, Odiaga against texted Plaintiff.      On July 20,
26   Odiaga’s called Plaintiff and threatened to repossess the Vehicle. On July 26,
27

28
           Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 6 of 13



1    Odiaga again called Plaintiff to demand return of the Vehicle. Plaintiff then
2
     returned the call to Odiaga, and instructed it to cease contacting him.
3

4
           27.    Plaintiff spoke directly with United on July 20 and 27, 2019,

5    regarding the Loan, and United stated it was not instructing Odiaga to make any
6
     dunning attempts regarding the Loan.
7

8
           28.    On August 1, 2019, Odiaga again called Plaintiff’s mother-in-law to

9    collect on the Loan. Odiaga also texted Plaintiff on August 1, 3, and 7, stating
10
     United had been unable to contact Plaintiff regarding the Loan.
11
           29.    On August 13, 2019, Plaintiff made a payment of $402.72 on the
12

13   Loan, and confirmed the payment with United.
14
           30.    Notwithstanding Plaintiff’s payments, Odiaga repossessed the Vehicle
15
     September 5, 2019. Plaintiff contacted Odiaga, which informed him the Vehicle
16

17   had been repossessed due to a failure to make payments on the Loan. However, a
18
     monthly statement Plaintiff received from United, dated August 28, 2019,
19
     indicated Plaintiff was due only for the August 2019 payment as can be seen
20

21   below.
22

23

24

25

26

27

28
           Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 7 of 13



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16
           31.     Plaintiff contacted United regarding the repossession, and United
17

18   stated it had not instructed Odiaga to repossess the vehicle.
19
           32.     Plaintiff subsequently contacted United and Odiaga on multiple
20
     occasions thereafter in an attempt to have the Vehicle returned to him, but met with
21

22   no success.

23

24

25
     ///
26

27

28
           Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 8 of 13



1                                        COUNT I
2
                                Negligent Violations of the
3                          Telephone Consumer Protection Act,
4
                                 (47 U.S.C. § 227, et seq.)

5          33.    Plaintiff repeats and realleges the above paragraphs of this Complaint
6
     and incorporates them herein by reference.
7
           34.    Odiaga negligently placed multiple automated calls to a cellular
8

9    number belonging to Plaintiff without Plaintiff’s prior express consent.
10
           35.    Each of the aforementioned calls by Odiaga constitutes a negligent
11
     violation of the TCPA.
12

13         36.    As a result of Odiaga’s negligent violations of the TCPA, Plaintiff is
14
     entitled to an award of $500.00 in statutory damages for each call in violation of
15
     the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
16

17         37.    Additionally, Plaintiff is entitled to and seek injunctive relief
18   prohibiting such conduct by Odiaga in the future.
19
                                         COUNT II
20

21                       Knowing and/or Willful Violations of the
                          Telephone Consumer Protection Act,
22                              (47 U.S.C. § 227, et seq.)
23
           38.    Plaintiff repeats and realleges the above paragraphs of this Complaint
24
     and incorporates them herein by reference.
25

26         39.    Odiaga knowingly and/or willfully placed multiple automated calls to
27

28
           Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 9 of 13



1    cellular numbers belonging to Plaintiff without Plaintiff’s prior express consent.
2
           40.    Each of the aforementioned calls by Odiaga constitutes a knowing
3

4
     and/or willful violation of the TCPA.

5          41.    As a result of Odiaga’s knowing and/or willful violations of the
6
     TCPA, Plaintiff is entitled to an award of treble damages up to $1,500.00 for each
7

8
     call in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

9    227(b)(3)(C).
10
           42.    Additionally, Plaintiff is entitled to seek injunctive relief prohibiting
11
     such conduct by Odiaga in the future.
12

13                                       COUNT III
14
                                         Conversion
15
           43.    “A conversion occurs whenever there is a serious interference to a
16

17   party's rights in his property.” E.g., Wantz v. Redfield, 74 Nev. 196, 326 P.2d 413
18   (1958). “When this happens the injured party should receive full compensation for
19
     his actual losses.” E.g., Bader v. Cerri, 96 Nev. 352, 356, 609 P.2d 314, 317
20

21   (1980), overruled on other grounds by Evans v. Dean Witter Reynolds, Inc., 116

22   Nev. 598, 5 P.3d 1043 (2000).
23
           44.    As detailed above, Odiaga seriously interfered with Plaintiff’s right to
24

25
     possession of the Vehicle.

26

27

28
              Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 10 of 13



1             45.   Odiaga exercised unlawful dominion and control over the over the
2
     Vehicle, in denial of, or inconsistent with, Plaintiff's title or rights therein by
3

4
     unlawfully taking and keeping possession of the Vehicle in derogation, exclusion,

5    or defiance of Plaintiff's title or rights in the Vehicle.
6
              46.   The appropriate measure of damages for conversion of personal
7

8
     property, when a defendant keeps possession of the converted property, is the full

9    value of the property at the time of conversion. Bader, 96 Nev. At 356 (citing
10
     Dixon v. Southern Pacific Co., 42 Nev. 73, 172 P. 368, 177 P. 14, 179 P. 382
11
     (1918)). Here, that is in the amount of $15,644.26.
12

13            47.   As a result of Odiaga conversion of the Vehicle, Plaintiff suffered
14
     actual damages as mental anguish, emotional distress, and spent time disputing
15
     Odiaga actions, and has incurred expenses in attempting to have the Vehicle
16

17   returned and in making arrangements for alternative transportation. Plaintiff is
18
     therefore entitled to actual damages in an amount to be determined at trial, plus
19
     loss of opportunity and consequential damages in an amount to be determined at
20

21   trial.
22
              48.   Odiaga conduct was oppressive, malicious, and fraudulent such that
23
     an award of punitive damages is justified in order to punish Odiaga and deter
24

25   others from like conduct.
26

27

28
          Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 11 of 13



1          49.    Pursuant to NRS 18.010(2)(a), Plaintiff seeks to recover her attorneys’
2
     fees if she recovers less than $20,000.00.
3

4
                                          COUNT IV

5                             Odiaga’s Violations of Nevada’s
                               Deceptive Trade Practices Act
6
                                      (NRS 598.0918)
7
           50.    Plaintiff repeats and realleges the above paragraphs of this Complaint
8

9    and incorporates them herein by reference.
10
           51.    NRS 598.092(10) specifically makes it a deceptive trade act to
11
     “[r]epossesses a vehicle from a debtor pursuant to NRS 104.9609 before default by
12

13   the debtor as defined in the form for the contract for the sale of the vehicle.”
14
           52.    Here, Odiaga repossessed the Vehicle at a time Plaintiff was not in
15
     default under the terms of the Loan sufficient for the Vehicle to be repossessed.
16

17         53.    As a direct consequence of Odiaga illegal repossession of the Vehicle,
18   Plaintiff suffered and continues to suffer from anger, anxiety, emotional distress,
19
     frustration, and has otherwise been totally annoyed by Odiaga repossession of the
20

21   Vehicle. Plaintiff has also lost the use of personal and family time while enduring

22   these frustrations, as well as lost time and money in arranging alternative
23
     transportation.
24

25
           54.    Odiaga’s violations of NRS 598.0918 constitute violations of NRS

26   41.600 and Plaintiff is entitled to relief under NRS 41.600.
27

28
           Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 12 of 13



1                                 PRAYER FOR RELIEF
2
           WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
3

4
     awarding Plaintiff:

5             1. Injunctive relief prohibiting such violations of the TCPA by Defendant
6
                 in the future;
7

8
              2. Statutory damages of $500.00 for each and every call in violation of the

9                TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);
10
              3. Treble damages of up to $1,500.00 for each and every call in violation
11
                 of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(C);
12

13            4. An award of actual damages and punitive damages against Defendant
14
                 on Plaintiff’s claim of conversion;
15
              5. Actual damages including, but not limited to, the emotional distress
16

17               Plaintiff has suffered (and continues to suffer) as a result of the
18
                 intentional, reckless, and/or negligent violations of NRS 598.0918 as
19
                 permitted under NRS 41.600;
20

21

22

23
     ///
24

25

26   ///
27

28
         Case 2:19-cv-01807-KJD-DJA Document 1 Filed 10/16/19 Page 13 of 13



1           6. award of attorney’s fees and costs to counsel for Plaintiff; and
2
            7. Such other relief as the Court deems just and proper.
3

4
                TRIAL BY JURY DEMANDED ON ALL COUNTS

5    Dated: October 16, 2019
6
                                                 /s/ David H. Krieger, Esq.
7                                                David H. Krieger, Esq.
8                                                HAINES & KRIEGER, LLC
                                                 8985 S. Eastern Avenue, Suite 350
9                                                Henderson, Nevada 89123
10
                                                 Phone: (702) 880-5554
                                                 FAX: (702) 385-5518
11

12
                                                 Attorney for Plaintiff
                                                 TERRENCE CLARK
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
